The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to amended claims filed on 5/17/21, in which Claims 2-21 are presented for examination of which Claims 2 and 12 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections
Claim 10 and 20 (line 7) recite “does not the alarm condition…” should the claim read “does not satisfy the alarm condition…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 11 and 21, recites the limitations “the siren output…” in line 3. There is insufficient antecedent basis for the limitations in the claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 2-21 are generally broader than the claims in previous patents 10,497,235.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").











Claim Rejections - 35 USC § 103
Claims 2-4, 6, 10, 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (Cohn; US 9,412,248) in view of Johan et al. (Johan; US 20170256157).
Regarding Claim 2, Cohn discloses a monitoring system that is configured to monitor a property (Abstract), the monitoring system comprising: 
a hardwired security panel (135 of Fig 1, 500 of Fig 5) that includes one or more hardwired sensors that are located throughout the property, and that is configured to include one or more hardwired zones (Col 10 Lines 62-Col 11 Line 14 sensors 530(1)-(N) can be hard wired to controller unit 510); 
an electronic hub device (120 of Fig 1) that is physically connected to the hardwired security panel (Col 2 Lines 48-60 SMA controller is coupled to the legacy controller by a keypad bus of the legacy controller. This coupling can be…hardwired), and that is in communication with at least one wireless sensor located in the property (130 of Fig 1 RF sensors), wherein the electronic hub device is configured to: 
receive, from a user device (Fig 4 user interface), instruction to perform a particular action when a hardwired zone is triggered (Col 10 Lines 44-49 Arm/Disarm button); 
receive, a hard wired to controller unit 510), wherein the POTS output signal identifies a triggered hardwired zone (Col 10 Lines 62-Col 11 Line 14 Sensors 530(1)-(N) can be installed at various points of entry for a building to detect when such a point of entry is reached, and can also include, for example, motion, smoke, and fire detectors); and 
based on receiving a a triggered hardwired zone, perform an action (Col 2 Lines 43-47 When a sensor trip signal is received from the legacy controller, the SMA controller transmits either an alarm signal message or a sensor trip signal message to a remote computer).
Cohn doesn’t specify that the legacy system uses a POTS interface, however, legacy systems are generally known to use POTS interfaces.  Cohn does teach the use of a telephone line interface (540 of Fig 5).
In the same field of endeavor, Johan discloses a message communication system such as a security system having a distributed architecture includes a plurality of customer terminals, proprietary routers, automation systems, each customer terminal is associated with an automation system, wherein each customer terminal includes a communication address of a proprietary router, the proprietary router including a routing table to forward the message to the associated automation system or a central station gateway linked to the automation system.
Johan et al. (Johan; US 20170256157) teaches a legacy system using a POTS interface ([0109] legacy automation systems are adapted to communicate…on the POTS network; [0155] POTS interface).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn with Johan using POTS in order to facilitate communications between customer terminals and their associated automation systems, as suggested by Johan ([0012]).




Regarding Claims 3 and 13, Cohn discloses the electronic hub device is configured to: 
receive, from at least one wireless sensor (Col 4 Lines 28-34 RF or wireless sensors 130 whose signals are received and interpreted by SMA controller 120. RF sensors 130 can include, for example, door or window sensors, motion detectors, smoke detectors, glass break detectors, inertial detectors, water detectors, carbon dioxide detectors, and key fob devices that is located in an area in proximity with a hardwired sensor (Col 10 Lines 62-Col 11 Line 14 sensors 530(1)-(N) can be installed at various points of entry for a building to detect when such a point of entry is reached, and can also include, for example, motion, smoke, and fire detectors. Servers 530(1)-(N) can be hard wired to controller unit 510 or be RF coupled to the controller unit) associated with the triggered hardwired zone, sensor data (Col 8 Lines 45-67 the home domain represents the proximity to one another); 
determine, based on the sensor data received from the at least one wireless sensor that is located in an area in proximity with the hardwired sensor associated with the triggered hardwired zone, that the sensor data satisfies an alarm condition to generate an audible alarm (Col 1 Lines 62-67 when a sensor is tripped, real-time alerts are sent); and 
based on determining that the sensor data satisfies the alarm condition, perform the action by generating the audible alarm (Col 14 Lines 60-63 SMA controller can sound an alarm).

Regarding Claims 4 and 14, Cohn discloses the electronic hub device is configured to: 
receive, from at least one wireless sensor that is located in an area in proximity with a hardwired sensor associated with the triggered hardwired zone, sensor data; determine, based on the sensor data received from the at least one wireless sensor that is located in an area in proximity with the hardwired sensor associated with the triggered hardwired zone, that the sensor data satisfies an alarm condition to communicate an electronic notification; and based on determining that the sensor data satisfies the alarm condition, perform the action by communicating the electronic notification to a user device of a resident of the property (Col 1 Lines 62-67 when a sensor is tripped, real-time alerts and associated data such as video or photo clips can be sent to the user (e.g., to a network-connected computer or to a mobile device).

Regarding Claims 6 and 16, Cohn discloses the electronic hub device is configured to perform an action by communicating an alarm condition to a central monitoring station (Col 4 Lines 35-53 provide alarm or sensor state information from legacy security system 135 to servers in operator domain 160 that may ultimately inform central station 190 to take appropriate action).

Regarding Claims 10 and 20, Cohn discloses the electronic hub device is configured to: receive, from at least one wireless sensor that is located in an area in proximity with a hardwired sensor associated with the triggered hardwired zone, sensor data (Col 4 Lines 28-34; Col 10 Lines 62-Col 11 Line 14); determine, based on the sensor data received from the at least one wireless sensor that is located in an area in proximity with the hardwired sensor associated with the triggered hardwired zone, that the sensor data does not satisfy an alarm condition; and based on determining that the sensor data does not the alarm condition, not performing an action (if the wireless sensor is not tripped no alarm will be activated; for instance smoke alarms for both the legacy and SMA panels are continuously sensing the air, as long as smoke is not detected no smoke alarm will be generated).

Regarding Claim 12, Cohn discloses a computer-implemented method (Abstract), comprising: 
receiving, by an electronic hub device (120 of Fig 1) that is physically connected to the hardwired security panel (Col 2 Lines 48-60 SMA controller is coupled to the legacy controller by a keypad bus of the legacy controller. This coupling can be either a hardwired), and that is in communication with at least one wireless sensor located in the property (130 of Fig 1 RF sensors), and from a user device (Fig 4 user interface), instruction to perform a particular action when a hardwired zone is triggered (Col 10 Lines 44-49 Arm/Disarm button); 
receiving, a Sensors 530(1)-(N) can be installed at various points of entry for a building to detect when such a point of entry is reached, and can also include, for example, motion, smoke, and fire detectors); and 
based on receiving a POTS output signal from the hardwired security panel that identifies a triggered hardwired zone, performing an action (Col 2 Lines 43-47 When a sensor trip signal is received from the legacy controller, the SMA controller transmits either an alarm signal message or a sensor trip signal message to a remote computer).
Cohn doesn’t specify that the legacy system uses a POTS interface, however, legacy systems are generally known to use POTS interfaces.  Cohn does teach the use of a telephone line interface (540 of Fig 5).
Johan teaches a legacy system using POTS ([0109] legacy automation systems are adapted to communicate…on the POTS network; [0155] POTS interface).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn with Johan using POTS in order to facilitate communications between customer terminals and their associated automation systems, as suggested by Johan ([0012]).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn and Johan, further in view of Lee et al. (Lee; US 20160189529).
Regarding Claims 5 and 15, Cohn discloses the electronic hub device is configured to: receive, from at least one wireless sensor that is located in an area in proximity with a hardwired sensor associated with the triggered hardwired zone, sensor data; determine, based on the sensor data received from the at least one wireless sensor that is located in an area in proximity with the hardwired sensor associated with the triggered hardwired zone, that the sensor data satisfies an alarm condition to communicate an electronic notification; based on determining that the sensor data satisfies the alarm condition, perform the action by communicating the electronic notification (Col 1 Lines 62-67 when a sensor is tripped, real-time alerts and associated data such as video or photo clips can be sent to the user (e.g., to a network-connected computer or to a mobile device), but does not teach inquiring whether to arm the hardwired security panel or not, to a user device of a resident of the property; and receive, from the user device of the resident of the property, a response to the inquiry (; based on receiving, from the user device of the resident of the property, a response to the inquiry indicating to arm the security panel, arm the security panel.
In the same field of endeavor, Lee discloses methods of security, including a plurality of sensors to detect a location of at least one user, and generate detection data according to the detected location of the at least one user. A processor may be communicatively coupled to the sensors to receive the detection data and to determine whether the at least one user is occupying a building according to the detection data. An alarm device, communicatively coupled to the processor, can be armed or disarmed by the processor according to the determination as to whether the at least one user is occupying the building.
Lee discloses inquiring whether to arm the security panel or not, to a user device of a resident of the property ([0066] controller 73 determines that the members of a household (e.g., the users of the home security system) have exited the house (e.g., are no longer occupying the home or building, and are outside of the predetermined area), the controller 73 may arm the alarm device 76. After exiting, controller 73 may request confirmation from the user, via the device 75, to arm the alarm); and receive, from the user device of the resident of the property, a response to the inquiry ([0073] When the user provides the code to the device 75, which correspondingly transmits the entered code to the controller 73, the controller 73 may control the arming or disarming of the alarm device 76); based on receiving, from the user device of the resident of the property, a response to the inquiry indicating to arm the security panel, arm the security panel ([0066], [0073]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn and Johan with Lee using a user inquiry in order to remind a user to arm the home before leaving the premises and keep the property secure, as suggested by Lee ([0001]).



Allowable Subject Matter
Claim 7-9, 11, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is filed and the objections and 112 issues are resolved.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Gagvani et al. (Gagvani; US 2009/0022362) discloses a monitoring system that is configured to monitor a property (Abstract), the monitoring system comprising:  a security panel (processor P of Fig 1) that is connected to one or more hardwired sensors (alarm sensors S1-S4; [0017] sensors may be wired or wireless) located at the property (MP of Fig 1); and that is in communication with one or more wireless sensors (cameras C of Fig 1; [0017] wired or wireless), and that is configured to: receive one or more user set preferences for detecting an alarm condition and one or more actions to perform in response to detecting an alarm condition ([0034] user profile); receive, data indicating that a traditional alarm condition occurred (110 of Fig 2); based on receiving data indicating a traditional alarm condition occurred at the monitored property, receiving sensor data from at least one wireless sensor in a vicinity of a hardwired sensor associated with the traditional alarm condition (120 of Fig 2, [0018] camera from associated window sends video data); determine, based on the sensor data received from at least one wireless sensor in a vicinity of the hardwired sensor associated the traditional alarm condition, that the sensor data satisfies a condition (130, 140 of Fig 2); and in response to determining that the sensor data satisfies a condition, perform an action (150 of Fig 2, [0018]).
b.	Petricoin JR. (Petricoin; US 2013/0141239) teaches a hub device (24 of Fig 1) is connected to a security panel (20 of Fig 1) that is connected to a telephone wire (48 of Fig 1) and monitors a set of wireless sensors (16sub1, 16sub2 of Fig 1, [0019], [0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685